Exhibit 99.2 MESOBLAST PRESENTS CORPORATE UPDATE AND FINANCIAL RESULTS FOR THE HALF YEAR PERIOD ENDED DECEMBER 31, 2016 Melbourne, Australia; February 27, 2017; and New York, USA, February 26, 2017: Mesoblast Limited (ASX: MSB; Nasdaq: MESO) today provided the market with a strategic update, financial results for the half-year period ended December 31, 2016 (half-year FY2017), and operational highlights. Strategic Update Our corporate vision is to bring to market disruptive cellular medicines to treat serious and life-threatening illnesses. We are developing lead product candidates, based on our proprietary mesenchymal lineage cell technology platform, which have shown a strong safety profile and consistent signals of efficacy in difficult to treat patient segments, reflective of the unique mechanisms of action of our cells. To achieve our corporate vision, Mesoblast has prioritized its pipeline to focus its resources on four Tier 1 product candidates that represent the nearest-term revenue opportunities and/or potential blockbuster target markets. These product candidates are well positioned to meet objectives of the recently enacted 21st Century Cures Act. This Act provides an accelerated approval pathway in the United States, the world’s largest healthcare market, for cell-based medicines designated as regenerative advanced therapies. Mesoblast intends to enter into strategic alliances with partners who share our corporate vision and can leverage their existing strengths and capabilities to maximize the commercial value of our lead assets. In line with this objective, Mesoblast recently entered into a period of exclusivity to negotiate a commercial and development partnership with Mallinckrodt Pharmaceuticals for two Tier 1 product candidates in consideration for an equity purchase of 20 million shares. Mallinckrodt is a global specialty pharmaceutical company with a major focus within the hospital acute and critical care settings, including pain management, autoimmune and rare diseases, and specialty generic pharmaceuticals. Financial Highlights At December 31, 2016, the Group had cash reserves of US$55.6 million after adjusting for the committed capital of US$21.7 million from the equity purchase agreement with Mallinckrodt Pharmaceuticals announced on December 23, 2016, the proceeds of which were subsequently received on January 6, 2017. During the half-year FY2017, the Company has executed its planned operational streamlining and re-prioritization of projects to successfully absorb the incremental costs of the MPC-150-IM program in advanced chronic heart failure (CHF). In line with this objective, operating cash outflows for the half-year FY2017 excluding MPC-150-IM for CHF were reduced by 22% (US$11.5 million) compared with the half-year period ended December 31, 2015 (half–year FY2016).After absorbing the incremental R&D costs associated with the CHF program, total operating cash outflows were US$47.3 million, still a reduction of 9% (US$4.6 million) compared with the half-year FY2016. The US$11.5 million in savings was achieved principally through reduced spend on commercial manufacturing, labor costs within R&D and management & administration. Mesoblast LimitedABN 68 www.mesoblast.com Corporate Headquarters
